Citation Nr: 0507817	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-20 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of internal knee derangement, with possible 
patellofemoral arthritis with left knee degenerative joint 
disease (DJD), small left knee joint effusion, degenerated 
torn lateral meniscus, by magnetic resonance imaging (MRI) of 
the left knee, currently evaluated as ten (10) percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This claim comes before the Board of Veteran's Appeals 
(Board) from a November 2001 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  Following completion of the Board's 
June 2004 remand directives, the claim is again before the 
Board for appellate adjudication.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by no more than mild recurrent subluxation or 
lateral instability, as recent VA examinations do not show 
objective findings of recurrent subluxation or lateral 
instability of the left knee. 

2.  The veteran's service-connected left knee disability is 
not manifested by ankylosis, removal of or dislocation of 
semilunar cartilage, impairment of tibia or fibula, or genu 
recurvatum.

3.  The veteran's service-connected left knee disability is 
manifested by x-ray evidence of degenerative changes, normal 
extension of zero degrees, some limitation of flexion to 120 
degrees, and moderate pain after repetitive movement, painful 
flare-ups on rainy days, and difficulty squatting and lifting 
objects, which does not approximate either flexion limited to 
30 degrees or extension limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation higher 
than 10 percent under Diagnostic Code 5257 for service-
connected residuals of internal knee derangement, with 
possible patellofemoral arthritis with left knee DJD, small 
left knee joint effusion, and degenerated torn lateral 
meniscus by MRI, are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a separate, compensable disability 
evaluation of 10 percent, and no higher, under Diagnostic 
Code 5003, and no other diagnostic code, for service-
connected residuals of internal knee derangement, with 
possible patellofemoral arthritis with left knee DJD, small 
left knee joint effusion, and degenerated torn lateral 
meniscus by MRI are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258 through 
5263 (2004); Esteban v. Brown, 6 Vet. App. 259 (1994); 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation - Left Knee Disability

Service connection was granted for the left knee disability 
in November 1975.  A rating of 10 percent, initially assigned 
effective April 23, 1975, has been in effect since then for 
this disability.  This rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  
In February 1981 and in November 2001, the RO denied an 
increased rating.  This appeal arises from the latter 
decision.  In general, evaluation of the extent of impairment 
requires consideration of the whole recorded history.  38 
C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, as service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).    

The disability evaluation of 10 percent has always been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  This diagnostic code, concerning other impairment of 
the knee, recurrent subluxation or lateral instability, 
provides ratings of 10, 20, and 30 percent for slight, 
moderate, and severe disability, respectively.  The evidence, 
namely the September 2001 and July 2003 VA compensation and 
pension examination (C&P) reports, does not indicate 
objective findings of recurrent subluxation or lateral 
instability of the left knee.  Consequently, a higher 
disability evaluation is not supported under Diagnostic Code 
5257.

The current service-connected left knee disability is 
internal knee derangement, with possible patellofemoral 
arthritis with DJD, small left knee joint effusion, 
degenerated torn lateral meniscus, by MRI.  The Board 
remanded this case specifically for the RO to consider 
whether a separate, compensable rating could be assigned 
under any other diagnostic code.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  Although the RO did not find that a 
separate, compensable rating was warranted, the Board will 
consider the other possibly applicable diagnostic codes, 
including the diagnostic code for arthritis and the other 
diagnostic codes concerning knee disability.

Diagnostic codes concerning knee disability are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  
Several of these diagnostic codes are clearly not applicable 
to the veteran's knee disability:  5256 (ankylosis); 5259 
(cartilage, semilunar, removal of, symptomatic); 5262 (tibia 
and fibula, impairment of); and 5263 (genu recurvatum).  The 
medical evidence simply does not show that the veteran has 
service-connected genu recurvatum or impairment of the tibia 
or fibula.  He has not had a meniscectomy.  And he had motion 
in the knee joint; it is not ankylosed.  

The service-connected disability includes degenerated torn 
lateral meniscus by MRI.  There is no indication, however, 
that the veteran has had dislocation of semilunar cartilage.  
The Board, therefore, concludes that assignment of a 
disability evaluation using Diagnostic Code 5258 (cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint) is not appropriate in this 
instance.

Diagnostic Codes 5260 and 5621 provide ratings for limitation 
of flexion and extension of the leg, respectively.  
Diagnostic Code 5260 provides ratings for limitation of 
flexion of 0 percent to 60 degrees, 10 percent to 45 degrees, 
20 percent to 30 degrees, and 30 percent to 15 degrees.  
Diagnostic Code 5261 provides ratings for limitation of 
extension of 0 percent to 5 degrees, 10 percent to 10 
degrees, 20 percent to 15 degrees, 30 percent to 20 degrees, 
40 percent to 30 degrees, and 50 percent to 45 degrees.  
Normal range of motion of the knee is flexion to 0 degrees 
and extension to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
The C&P examination reports document flexion of 120 degrees 
and extension of zero degrees.  Thus, it is evident the 
veteran has normal extension, but slightly limited flexion, 
neither of which would support a separate, compensable 
evaluation under either Diagnostic Code 5260 or 5261.  

The Board also notes that the veteran has DJD of the knee, 
described as moderate to severe, and as confirmed by VA 
diagnostic, including X-ray, findings.  See C&P reports 
discussing VA X-rays and MRIs conducted in 2000.  Under VA 
General Counsel opinions VAOPGCPREC 23-97 and VAOPGCPREC 9-
98, when a claimant has a disability rating under Diagnostic 
Code 5257 and there is X-ray evidence of arthritis, but a 
compensable rating for limitation of motion is not assigned 
under Diagnostic Code 5260 or 5261 - as is the case here - a 
separate rating could be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.   

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes -- as shown in the 
service medical records, although not thereafter -- and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

Consequently, then, in rating arthritis under Diagnostic Code 
5003, consideration is first given to whether a compensable 
rating is supported by the diagnostic code concerning 
limitation of motion of the affected joint - in this case, 
Diagnostic Codes 5260 and 5261.  As discussed above, a 
compensable rating is not supported using those diagnostic 
codes in this instance.  The next consideration is given to 
whether a 10 percent rating may be assigned for x-ray 
findings plus satisfactory evidence of painful or limited 
motion.  The July 2003 C&P examination report indicates that 
there is objective evidence of painful motion on all 
movements of the left knee after repetitive use, noting 
tenderness to palpation on the medial aspect of the knee and 
moderate crepitation.  In addition, the September 2001 C&P 
examination report specifically noted that x-rays of the knee 
dated in December 2000 showed moderate to severe degenerative 
joint disease.  These x-ray and physical examination findings 
support a separate, compensable rating of 10 percent under 
Diagnostic Code 5003.  As only the left knee is involved, and 
as a 10 percent rating is being assigned on the basis of x-
ray evidence plus some limited and painful motion, the 10 and 
20 percent ratings for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, under 
Diagnostic Code 2003, would not be appropriate in this case.

The Board has considered other potentially applicable 
provisions of 38 C.F.R. Part 4, whether or not raised by the 
veteran and/or his representative, consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  After such a review, 
and a review of the entire record, the Board finds that 
Diagnostic Codes other than those discussed above do not 
provide a basis to assign a higher evaluation than that now 
in effect.  

Finally, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Most recent (July 2003) C&P findings 
resulting from a full clinical evaluation concluded that the 
veteran does have moderate pain after repetitive movement, 
painful flare-ups on rainy days, and difficulty squatting and 
lifting objects, but not fatigability, weakness, or lack of 
endurance after repetitive movement.  These findings, 
however, are part of the basis for the assignment of a 10 
percent rating under Diagnostic Code 5003.  They are not, 
however, equivalent to limitation of motion of such as degree 
as to support a higher disability evaluation.  The two 
separate 10 percent ratings, under Diagnostic Code 5257 and 
5003, will combine to a 20 percent rating, see 38 C.F.R. 
§ 4.25.  The additional functional limitation due to moderate 
pain on repetitive movement, difficulty squatting and lifting 
objects, and periodic flare-ups does not approximate either 
flexion limited to 30 degrees or extension limited to 20 
degrees, so as to support a higher evaluation on this basis.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  On the contrary, the July 2003 
C&P report indicates that the veteran owns and operates his 
own small business ("mini market") full time.  Accordingly, 
the Board is of the opinion that extraschedular evaluation is 
not warranted under 38 C.F.R. § 3.321 (2004).   
 


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in the August 2001 
letter sent before issuance of the rating decision from which 
this appeal arises, the RO advised him that the evidence must 
show a worsened left knee disability; that RO would assist 
him by providing a C&P examination and obtaining VA medical 
records; that further assistance - obtaining other pertinent 
medical or non-medical evidence - would be provided if the 
veteran provided sufficient information about these records 
to enable it to do so; and that the veteran ultimately bears 
the responsibility for substantiating his claim.   

As for the fourth element, the Board acknowledges that the 
August 2001 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional evidence for which he wanted RO 
assistance in obtaining, or send the evidence himself, 
substantially similar to language of the "fourth element."  
Second, in the Statement of the Case (SOC) and numerous 
Supplemental SOCs (SSOCs), the RO cited 38 C.F.R. § 3.159, 
which contains the provision from which the so-called 
"fourth element" is derived.  Thus, throughout the appeal 
period, the veteran was notified of this element numerous 
times.  And, as of the issuance of the November 2004 SSOC, he 
and his representative were on notice that the decision 
remained unfavorable, and that an additional 60-day period 
was available to submit additional items to support the 
claim.  No new evidence or information, or even a request for 
further assistance, was submitted.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter, the SOC, and SSOCs.  The 
law basically requires that a valid VCAA notice include the 
key elements outlined above; it does not mandate a single 
letter that accomplishes the requisite notice.  Here, the 
Board has determined that the key elements of a valid VCAA 
notice have been communicated to the veteran, and any 
technical failure to send a single, complete notice to him 
was, at most, harmless error.  See, e.g., 38 C.F.R. § 20.1102 
(2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given two appropriate C&P examinations.  The RO 
obtained the veteran's VA and private medical records and his 
written statements, and associated them with the claims 
folder.  Again, the veteran had notice of the status of his 
claim and he opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.      


ORDER

A disability evaluation greater than 10 percent under 
Diagnostic Code 5257 for service-connected residuals of 
internal knee derangement, with possible patellofemoral 
arthritis with left knee DJD, small left knee joint effusion, 
degenerated torn lateral meniscus, by MRI of the left knee, 
is denied.  

A separate 10 percent disability evaluation of 10 percent 
under Diagnostic Code 5003 for service-connected residuals of 
internal knee derangement, with possible patellofemoral 
arthritis with left knee DJD, small left knee joint effusion, 
degenerated torn lateral meniscus, by MRI of the left knee, 
is granted, subject to controlling law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


